NO. 07-04-0109-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 20, 2004
                          ______________________________


                IN THE INTEREST OF T.R.M. AND H.S.M., CHILDREN

                        _________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                   NO. 31036; HONORABLE LEE WATERS, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Shannon Luster, appearing pro se, filed with the District Clerk of Gray

County, in Cause No. 31036 pending in the 223rd District Court of that county, a document

entitled Texas Rule of Civil Procedure 306a(5) Motion. The District Clerk forwarded the

motion to this court, considering that it could be interpreted as a bona fide attempt to

invoke this court’s jurisdiction. See Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997). While

the motion did not meet the requirements for a notice of appeal, it contained a notation

“Notice of Appeal” at the bottom of each page. The relief requested in the motion was of

a nature to be addressed by the trial court, not an appellate court. The motion did not state
the date of the judgment or order appealed from or state clearly that appellant desired to

appeal. Tex. R. App. Proc. 25.1(d). Additional information from the District Clerk indicated

that no appealable order of the type referred to in the motion had been entered by the trial

court in that cause number, and further indicated that the trial court had addressed the

relief expressly requested in the motion.


       The motion was received by this court on March 11, 2004. By letter dated March

26, 2004, the clerk of this court directed appellant to file, within ten days, a response

stating the date of the judgment or order appealed from and containing the information

required by Rule 25.1(d) of the Texas Rules of Appellate Procedure. Appellant was advised

that failure to respond could result in dismissal of the appeal. See Tex. R. App. P. 42.3.

That date has passed and no response has been received.


       All parties have had more than ten days’ notice that dismissal could result from

appellant’s failure to comply with the rules and this court’s orders. Tex. R. App. Proc.

42.3(c). Accordingly, the appeal is dismissed.




                                                  James T. Campbell
                                                      Justice




                                            -2-